DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.
 
Response to Amendment
The amendment filed 11/30/2020 has been entered.  Claims 1, 3-4, 7-8, 10-14 and 16-21 have been amended; claims 6 and 22 have been canceled (claims 2 and 15 were canceled in a previous amendment); no new claims have been added.  The objections to claims 13, 17 and 19-22 are withdrawn based on Applicant’s amendments to claims 13, 17, 19 and 21.  Claims 1, 3-5, 7-14 and 16-21 remain pending in the application.

Response to Arguments
Applicant’s arguments with respect to allowability of claims 1, 3-5, 7-14 and 16-21 have been considered, but are moot in view of the new grounds of rejection.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):



The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a storage unit configured to store recited in claim 1; identification unit configured to identify recited in claim 1; control information transfer unit configured to cause recited in claim 9; and a handover controller configured to cause recited in claims 10 and 13.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Paragraph [0301] of Applicant’s published patent application (hereinafter “application”) discloses that the radio section QoS control method described in the disclosure may be 
Paragraph [0301] of the application discloses various examples of a computer-readable recording medium which is interpreted as a storage unit.  Thus, the storage unit is interpreted to include magnetic media such as hard disks, floppy disks and magnetic tapes; optical media such as a Compact Disc Read-Only Memory (CD-ROM) and a Digital Versatile Disc (DVD); magneto-optical media such as floppy disks, and hardware devices such as a Read-Only Memory (ROM), a Random Access Memory (RAM) and a flash memory.
Examiner notes that one of ordinary skill in the art would readily recognize that a transmission unit configured to transmit, included in a base station apparatus, is a hardware transmitter or transceiver.  Thus, the transmission unit is not interpreted under § 112(f).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-5, 7-9 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9 of copending U.S. Application No. 14/474,317 (hereinafter “NA ‘317”).  Although the claims at issue are not identical, they are not patentably distinct from each other.  Instant claims 1, 3-5, 7-9, and 14 recite method and base station claims for a base station storing a mapping rule for QoS parameters, identifying a QoS parameter mapped to a service flow for a packet to be transmitted to the terminal, wherein when a Qos parameter is appled to a service flow, a QoS parameter is mapped to each QoS content included in the service flow, and transmitting the packet to the terminal.    Claims 1-7 and 9 of 
	
Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of NA ‘317 in view of Centonza et al. (US PG Pub 2020/0128452 A1, hereinafter “Centonza”).  
	The method of claim 1 modified by claim 5 of NA ‘317 recites the limitations of claim 19 of the instant application but fails to teach that a second base station stores a mapping rule.  However, Centonza teaches that both source and target base stations store a mapping rule.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of claim 1 modified by claim 5 of NA’317 to include a second base station storing a mapping rule as taught by Centonza in order to ensure that packets are treated in a manner that prevents decreases in system throughput during a handover from a first base station to a second base station.

Instant Application
NA ‘317 Application
(Currently Amended) A Base Station (BS) apparatus comprising: 

a storage unit configured to store a mapping rule in which at least one dedicated radio section Quality of Service (QoS) parameter is mapped to at least one QoS parameter applied to a service flow by a core network;

an identification unit configured to identify, based on the mapping rule, a particular dedicated radio section QoS parameter of the at least one dedicated radio section QoS parameter mapped to a particular QoS parameter of the at least one QoS parameter, the particular QoS parameter being applied to a particular service flow for a packet to be transmitted to a terminal; and 

transmit the packet at a dedicated radio section QoS level by applying the identified particular dedicated radio section QoS parameter in packet transmission to the terminal, 

wherein, when a single QoS parameter is applied to one service flow, a dedicated radio section QoS parameter is mapped to each QoS of content included in the one service flow in the mapping rule.
A method of controlling quality of service (QoS) of a radio section, the method comprising: 

storing, by a Base Station (BS) apparatus, a mapping rule in which at least one dedicated radio section QoS parameter is mapped to at least one QoS parameter applied to service flows by a core network, 

identifying, by the BS apparatus, a dedicated radio section QoS parameter mapped in the mapping rule to a QoS parameter, the QoS parameter being applied to a service flow of a packet; and 





transmitting, by the BS apparatus, the packet in the radio section by applying the identified dedicated radio section QoS parameter.


(Currently Amended) The method of claim 1 wherein, when a particular QoS parameter is applied to one service flow, a dedicated radio section QoS parameter is mapped to each QoS of content included in the service flow in the mapping rule
wherein a number of the at least one dedicated radio section QoS parameter is greater than a number of the at least one QoS parameter in the mapping rule.
2. (Currently Amended)  The method of claim 1, wherein a quantity of dedicated radio section QoS parameters is larger than a quantity of QoS parameters in the mapping rule.
4. (Currently Amended) The BS apparatus of claim 1, wherein two or more different QoS parameters are mapped to one dedicated radio section QoS parameter in the mapping rule.
3. (Currently Amended) The method of claim 1, wherein two or more different QoS parameters are mapped to one dedicated radio section QoS parameter in the mapping rule.
5. (Previously Presented) The BS apparatus of claim 4, wherein the two or more different QoS parameters include QoS parameters which the core network applies to at least one of a communication service for periodically transmitting a small quantity of data equal to or less than a particular size, or an Internet of Things (IoT) service.

4. (Currently Amended) The method of claim 3, wherein the two or more different QoS parameters are applied by the core network to a communication service for periodically transmitting an amount of data that is equal to or less than a particular size or an Internet of Things (IoT) service.
7. (Currently Amended) The BS apparatus of claim 1, wherein the single QoS parameter has a service type of a non-guaranteed bit rate (Non-GBR) which does not guarantee a bandwidth.
6. (Currently Amended) The method of claim 5, wherein the particular QoS parameter is associated with a non-guaranteed bit rate (Non- GBR service type which does not guarantee a bandwidth for the service flow.
8. (Currently Amended) The BS apparatus of claim 1, wherein the identification unit identifies a QoS of content by identifying a differentiated services code point (DSCP) field for indicating a service quality type (DiffServ) in a header of the packet when a QoS parameter applied to the service flow is the single QoS parameter, and identifies a dedicated radio section QoS parameter mapped to the identified QoS of the content in the mapping rule.
7. (Currently Amended) The method of claim 5, wherein identifying the dedicated radio section QoS parameter mapped to the QoS parameter for the packet includes: identifying the QoS of content based on a Differentiated Services Code Point (DSCP) field for indicating a service quality type (DiffServ) in a header of the packet when the particular QoS parameter is applied to the service flow, and identifying a corresponding dedicated radio section QoS parameter mapped to the identified QoS of content in the mapping rule.
9. (Previously Presented) The BS apparatus of claim 1, further comprising a control information transfer unit configured to cause a message including QoS control information for identifying the particular dedicated radio section QoS parameter to be transferred the terminal.


forwarding, by the BS apparatus, a Radio Resource Control (RRC) message to a terminal that is connected to the BS apparatus via the radio section, the RRC message including QoS control information identifying the mapping of the dedicated radio section QoS parameter to the QoS parameter.
(Currently Amended) A method of controlling a quality of service (QoS) in a radio section to a terminal, the method comprising:

storing, by a base station (BS) apparatus, a mapping rule in which at least one dedicated radio section QoS parameter is mapped to at least one QoS parameter applied to a service flow by a core network



identifying, by the BS apparatus based on the mapping rule, a particular dedicated radio section QoS parameter of the at least one dedicated radio section QoS parameter mapped to a particular QoS parameter of the at least one QoS parameter, the particular QoS parameter being applied to a particular service flow for a packet to be transmitted to a terminal; and

transmitting, by the BS apparatus, the packet at the particular dedicated radio section QoS level by applying the identified particular dedicated radio section QoS parameter in the packet transmission,

wherein, when a single QoS parameter is applied to one service flow, a dedicated radio section QoS parameter is mapped to each QoS of content included in the one service flow in the mapping rule.
1.	A method of controlling quality of service (QoS) of a radio section, the method comprising: 

storing, by a Base Station (BS) apparatus, a mapping rule in which at least one dedicated radio section QoS parameter is mapped to at least one QoS parameter applied to service flows by a core network, 

identifying, by the BS apparatus, a dedicated radio section QoS parameter mapped in the mapping rule to a QoS parameter, the QoS parameter being applied to a service flow of a packet; and 


transmitting, by the BS apparatus, the packet in the radio section by applying the identified dedicated radio section QoS parameter.

5	(Currently Amended) The method of claim 1 wherein, when a particular QoS parameter is applied to one service flow, a dedicated radio section QoS parameter is mapped to each QoS of content included in the service flow in the mapping rule
19. (Currently Amended) A method of controlling a quality of service (QoS) in a radio section to a terminal, the method comprising: 

storing, by a first base station BS, a first mapping rule in which at least one first dedicated radio section QoS parameter is mapped to at least one QoS parameter applied to at least one service flow by a core network;

 storing, by a second BS, a second mapping rule in which at least one second dedicated radio section QoS parameter is mapped to the at least one QoS parameter applied to the at least one service flow by the core network; 

identifying, by the first BS and based on the first mapping rule, a particular first dedicated radio section QoS parameter of the at least one first dedicated radio section QoS parameter mapped to a first QoS parameter of the at least one QoS parameter, the first QoS parameter being applied to a first service flow for a terminal communicating with the first BS; and 

transmitting, by the first BS, a first packet of the first service flow to the terminal based on the particular first dedicated radio section QoS parameter, 


wherein, when a single QoS parameter is applied to one service flow, a dedicated radio section QoS parameter is mapped to each QoS of content included in the one service flow in the first mapping rule.




storing, by a Base Station (BS) apparatus, a mapping rule in which at least one dedicated radio section QoS parameter is mapped to at least one QoS parameter applied to service flows by a core network, 








identifying, by the BS apparatus, a dedicated radio section QoS parameter mapped in the mapping rule to a QoS parameter, the QoS parameter being applied to a service flow of a packet; and 





transmitting, by the BS apparatus, the packet in the radio section by applying the identified dedicated radio section QoS parameter.



 (Currently Amended) The method of claim 1 wherein, when a particular QoS parameter is applied to one service flow, a dedicated radio section QoS parameter is mapped to each QoS of content included in the service flow in the mapping rule



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rastogi (US PG Pub 2016/0050653, hereinafter “Rastogi”), in view of Wu et al. (US PG Pub 2019/0261211 A1, hereinafter “Wu”), and further in view of LI et al. (US PG Pub 2019/0166014 A1, hereinafter “LI”).
	Regarding claim 1, Rastogi teaches a Base Station (BS) apparatus FIG. 1 BS 108) comprising: a storage unit (FIG. 1 memory 146) configured to store a mapping rule in which at least one dedicated radio section Quality of Service (QoS) parameter is mapped to at least one QoS parameter applied to a service flow by a core network (¶ [0013] The core network responds by changing the communication parameters of data bearers and/or service data flows between the core network and the RAN. Communication parameters may include (QoS) parameters, mappings of service data flows . . .); an identification unit (FIG. 1 processor 146) configured to identify, based on the mapping rule, a particular dedicated radio section QoS parameter of the at least one dedicated radio section QoS parameter mapped to a particular QoS parameter of the at least one QoS parameter (FIG. 1; ¶¶ [0021] – [0024], [0029] – [0036] disclose that each bearer 114 of FIG. 1 has different QoS attributes and the SDFs 116 are mapped to data bearers by QoS policies and traffic flow templates); and transmission unit configured to transmit the packet (¶ [0077] discloses that the RAN (i.e. base station) communicates with mobile devices) .
the particular QoS parameter being applied to a particular service flow for a packet to be transmitted to a terminal; that the transmission unit transmits the packet at a dedicated radio section QoS level by applying the identified particular dedicated radio section QoS parameter in packet transmission to the terminal; and wherein, when a single QoS parameter is applied to one service flow, a dedicated radio section QoS parameter is mapped to each QoS of content included in the one service flow in the mapping rule.
	In analogous art, Wu teaches the particular QoS parameter being applied to a particular service flow for a packet to be transmitted to a terminal (¶ [0005] discloses that the RAN  establishes one or more data radio bearers (DRB) for each PDU session of a terminal and that one DRB includes one or more QoS flows; each QoS flow corresponding to one or more packet filters); that the transmission unit transmit the packet at a dedicated radio section QoS level by applying the identified particular dedicated radio section QoS parameter in packet transmission to the terminal (¶¶ [0017], [0035], [0057] A NAS (non-access stratum) of the terminal and a UPF (user plane function) on the network side map the uplink/downlink data packet to a QoS flow based on a packet filter (packet filter); and an AS (access stratum) of the terminal and a RAN/AN associate an uplink/downlink QoS flow with a DRB.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rastogi to apply an appropriate QoS parameter to a service flow for a packet to be transmitted to a terminal as taught by Wu.  One would have been motivated to do so in order to minimize packet loss, thereby increasing quality of experience for a user (Wu ¶ [0007])
The combination of Rastogi and Wu do not teach when a single QoS parameter is applied to one service flow, a dedicated radio section QoS parameter is mapped to each QoS of content included in the one service flow in the mapping rule.
 when a single QoS parameter is applied to one service flow, a dedicated radio section QoS parameter is mapped to each QoS of content included in the one service flow in the mapping rule (¶ [0086] when it is ensured that the RAN satisfies QoS of a service flow, the RAN may flexibly implement mapping of the service flow to a bearer based on a QoS parameter of the service flow and an RRM policy of the RAN. . .  1:n mapping of a service flow to a bearer, where n is an integer greater than 1. . . different data packets of one IP flow may have different QoS requirements based on a content type. For QoS differentiation in one service flow, one service flow may be mapped to a plurality of radio bearers.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rastogi and Wu to implement the teachings of LI.  One would have been motivated to do so in order to provide services of different types having more diversified QoS requirements due to rapid development of wireless communication technologies supporting higher rate experience and larger bandwidths, thereby increasing user’s quality of experience. (LI ¶ [0004])

Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 1.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rastogi, in view of Wu, in view of LI, and further in view of Nuggehalli et al. (US PG Pub 2016/0338102 A1, hereinafter “Nuggehalli”).
	Regarding claim 3, the combination of Rastogi, Wu and LI does not teach wherein a number of the at least one dedicated radio section QoS parameter is greater than a number of the at least one QoS parameter in the mapping rule.
wherein a number of the at least one dedicated radio section QoS parameter is greater than a number of the at least one QoS parameter in the mapping rule (FIG. 4 illustrating additional mapping information that includes IEEE 802.11AC mapping information corresponding to the DSCP information.  FIG. 4 illustrates that the number of distinct dedicated radio section QoS parameters are greater than the number of distinct IEEE 802.11AC (i.e. QoS parameters) in the mapping rule.  For example several distinct dedicated radio section QoS parameters correspond to best effort.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rastogi, Wu and LI to implement the teaching of Nuggehalli.  One would have been motivated to do so in order to support LTE-WLAN aggregation (LWA), which provides significant gain in system capacity and user quality of experience (QoE).  Including the additional mapping information ensures that the access category (AC) classification chosen by an access point transmitting data/flows to a wireless device is consistent with the QoS requirements of the EPS bearer/DRB to which the traffic belongs, thereby ensuring good QoS over LWA. (Nuggehalli ¶ [0007])

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rastogi, in view of Wu, in view of LI, and further in view of ZTE, “New QoS Architecture,” SA WG2 Meeting #114 (S2-161755) April 11-15, 2016, Sophia Antipolis, France, pp. 1-3, (hereinafter, “ZTE”).
Regarding claim 4, Rastogi does not explicitly teach wherein two or more different QoS parameters are mapped to one dedicated radio section QoS parameter in the mapping rule.
In analogous art, ZTE teaches wherein two or more different QoS parameters are mapped to one dedicated radio section QoS parameter in the mapping rule (page 1, last paragraph discloses that when the RAN function (i.e. eNB) receives new QoS ID and associated QoS profile, . . . the RAN decides whether to establish a new radio bearer or 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rastogi, Wu and LI to implement the teaching of ZTE.  One would have been motivated to do so in order to allocate multiple service flows to a single bearer for transmission to a UE, thereby maximizing efficient use of system resources.  (ZTE, page 1, last paragraph)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rastogi, in view of Wu, in view of LI, in view of ZTE, and further in view of Nigam et al. (WO2016/163808, hereinafter “Nigam”). 
Regarding claim 5, the combination of Rastogi, Wu, LI and ZTE does not teach wherein the two or more different QoS parameters include QoS parameters which the core network applies to at least one of a communication service for periodically transmitting a small quantity of data equal to or less than a particular size, or an Internet of Things (IoT) service.
In analogous art, Nigam (cited in Applicant’s IDS dated 05/10/2019) teaches wherein the two or more different QoS parameters include QoS parameters which the core network applies to at least one of a communication service for periodically transmitting a small quantity of data equal to or less than a particular size, or an Internet of Things (IoT) service (¶¶ [4], [162] discloses QoS mapping of QCI (i.e. core network QoS) to 802.11 QoS by the eNB is applied to IoT service).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rastogi, in view of Wu, in view of LI, and further in view of Zhang et al. (US PG Pub 2011/0206094 A1, hereinafter “Zhang”).
Regarding claim 7, the combination of Rastogi, Wu, and LI does not teach wherein the single QoS parameter has a service type of a non-guaranteed bit rate (Non-GBR), which does not guarantee a bandwidth.
In analogous art, Zhang teaches wherein the single QoS parameter has a service type of a non-guaranteed bit rate (Non-GBR), which does not guarantee a bandwidth (¶ [0060] For non-GBR (i.e. non- guaranteed bit rate) service, service flows with similar QoS class may be mapped to corresponding RN Un RBs, thereby providing N-1 mapping service).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rastogi, Wu, and LI to implement the teaching of Zhang.  One would have been motivated to do so in order to allocate multiple non-GBR service flows with similar QoS levels to a single bearer for transmission to a UE, thereby maximizing efficient use of system resources.  (Zhang ¶¶ [0060] – [0061])

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rastogi, in view of Wu, in view of LI, in view of Nokia, “Radio Bearer Operation,” 3GPP TSG-RAN WG2 Ad-hoc on LTE (R2-061845), Cannes France, June 27-30 2006, pp. 1-9, (hereinafter “Nokia”), and further .
	Regarding claim 8, Rastogi does not explicitly teach wherein the identification unit identifies a QoS of content by identifying a differentiated services code point (DSCP) field for indicating a service quality type (DiffServ) in a header of the packet when a QoS parameter applied to the service flow is the single QoS parameter, and identifies a dedicated radio section QoS parameter mapped to the identified QoS of the content in the mapping rule.
	In analogous art, Nokia teaches wherein the identification unit identifies a dedicated radio section QoS parameter mapped to the identified QoS of the content in the mapping rule (page 5, FIG. 2 step 2b and corresponding description, which illustrates and describes that L2_QoS (i.e. dedicated radio section QoS parameter) is mapped to DL data transmitted over a bearer (i.e. identified QoS of content in mapping rule). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rastogi, Wu, and LI to implement the teaching of Nokia.  One would have been motivated to do so in order to utilize a simplified QoS profile that simplifies testing and interoperability.  Simplifying testing and interoperability enables devices with different capabilities to communicate over shared network resources, thereby maximizing network resources.  (Nokia pp. 3-4, paragraph 4 QoS Profile) 
	The combination of Rastogi, Wu, LI, and Nokia does not explicitly teach that the identification unit identifies a QoS of content by identifying a differentiated services code point (DSCP) field for indicating a service quality type (DiffServ) in a header of the packet when a QoS parameter applied to the service flow is the single QoS parameter.
	In analogous art, Ericsson teaches identifies a QoS of content by identifying a differentiated services code point (DSCP) field for indicating a service quality type (DiffServ) in a header of the packet (page 80, first column, 3rd full paragraph: To allow for  when a QoS parameter applied to the service flow is the single QoS parameter (page 80, first column, 3rd full paragraph: bearer-level QOS applied by core network reads on single QoS parameter applied to the service flow).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rastogi, Wu, LI and Nokia to have the base station’s identification unit identify a QoS of content based on a DSCP field in a header of a packet as taught by Ericsson.   One would have been motivated to do so to allow for traffic separation in the transport network to enable a base station to apply QoS parameters to individual packets in a service flow.  Such granular treatment of packets would allow packets with low latency requirements, e.g. Streaming video, to be transmitted with a higher priority, thereby increasing a user’s quality of experience.   (Ericsson page 80, first column, 3rd full paragraph). 

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rastogi, in view of Wu, in view of LI, and further in view of Nokia.
Regarding claim 9, the combination of Rastogi, Wu, and LI does not explicitly teach a control information transfer unit configured to cause a radio resource control (RRC) message including QoS control information for identifying the particular dedicated radio section QoS parameter to be transferred to the terminal.
	In analogous art, Nokia teaches a control information transfer unit configured to cause a radio resource control (RRC) message including QoS control information for identifying the particular dedicated radio section QoS parameter to be transferred to the terminal (page 5, FIG. 2 RRC message containing L2_QoS (i.e. dedicated radio section QoS parameter) transmitted to UE in step 3;description of step 3; it is implicit that the base station includes a transfer unit for transferring the RRC message).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rastogi, Wu, and LI to transfer an RRC message including QoS control information for identifying the dedicated radio section QoS parameter to the terminal as taught by Nokia.  One would have been motivated to do so in order to utilize a simplified QoS profile that simplifies testing and interoperability.  Simplifying testing and interoperability enables devices with different capabilities to communicate over shared network resources, thereby maximizing network resources.  (Nokia pp. 3-4, paragraph 4 QoS Profile) 

Claims 10-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rastogi, in view of Wu, in view of LI, and further in view of Centonza et al (US PG Pub 2020/0128452 A1, hereinafter “Centonza”).
Regarding claim 10, Rastogi does not teach a handover controller configured to cause information related to the mapping rule to be transmitted to a target BS during a handover of the terminal to the target BS, wherein the target BS transmits a packet of the terminal and forwarded from the BS apparatus during the handover at a converted dedicated radio section QoS level based on the transmitted mapping rule from the BS apparatus.
 In analogous art, Centonza teaches a handover controller (FIG. 21A processing circuitry 920) configured to cause information related to the mapping rule to be transmitted to a target BS during a handover of the terminal to the target BS (FIG. 18 step 4; ¶ [0122] The t-gNB receives, from the s-gNB, the old QoS flow to DRB mapping that was applied by the s-gNB).
Examiner notes that “wherein the target BS transmits a packet of the terminal and forwarded from the BS apparatus during the handover at a converted dedicated radio section QoS level based on the transmitted mapping rule from the BS apparatus” recites actions performed by the target BS, which is a different BS than the BS apparatus of claim 1, from which claim 10 depends.
 According to MPEP 2111.04 I., "wherein" clauses may raise a question as to the limiting effect of claim language.  Claim scope is not limited by claim language that does not limit a claim to a particular structure.  As applied to claim 10, the wherein clause recited above does not affect the structural configuration or functionality of the claimed BS apparatus of claim 1 because the limitation of the wherein clause recites functionality performed by the target base station.  The operations performed by the claimed BS do not rely on the QoS level with which the target base station transmits packets to the terminal.  The functionality of the claimed BS is to cause information related to the mapping rule to be transmitted to a target BS during a handover of the terminal to the target BS.  Thus, the limitation of the wherein clause is not given patentable weight in determining whether the claim is rejectable in view of prior art.
However, in order to foster compact prosecution, Centonza teaches wherein the target BS transmits a packet of the terminal and forwarded from the BS apparatus during the handover at a converted dedicated radio section QoS level (FIG. 18, steps 14, 17; ¶¶ [0124] - [0126] disclose that the target base station (t-gNB) applies the old QoS flow to DRB mapping based on the transmitted mapping rule from the BS apparatus (FIG. 18, steps 14, 17; ¶¶ [0124] - [0126] the old QoS flow to DRB mapping (i.e. source BS mapping)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rastogi, Wu, and LI, to implement the teaching of Centonza.  One would have been motivated to do so in order to ensure that packets are treated in a manner that prevents decreases in system throughput during the handover.  (Centonza ¶ [0097])

Regarding claim 11, Rastogi does not teach wherein, when the mapping rule used by the BS apparatus is transferred to the target BS during the handover of the terminal from the BS apparatus, the target BS transmits the packet of the terminal forwarded from the BS apparatus during the handover at a converted dedicated radio section QoS level, corresponding to the particular dedicated radio section QoS level based on the mapping rule transferred from the BS apparatus
In analogous art, Centonza teaches wherein, when the mapping rule used by the BS apparatus is transferred to the target BS during the handover of the terminal from the BS apparatus, the target BS transmits the packet of the terminal forwarded from the BS apparatus during the handover at a converted dedicated radio section QoS level, corresponding to the particular dedicated radio section QoS level based on the mapping rule transferred from the BS apparatus (FIG. 18, steps 14, 17; ¶¶ [0124]-[0126] disclose that the target base station (t-gNB) applies the old QoS flow to DRB mapping (i.e. source BS mapping) to the transmission of PDUs to the UE until synchronization of transmission status is finalized.  After that, the t-gNB applies its new QoS flow to DRB mapping to the transmission of .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rastogi, Wu, LI and Centonza to implement the further teachings of Centonza.  One would have been motivated to do so in order to ensure that packets are treated in a manner that prevents decreases in system throughput during the handover.  (Centonza ¶ [0097])

Regarding claim 12, Rastogi does not teach wherein, when completion of transmission of the packet at the converted dedicated radio section QoS level and completion of the handover are identified, the target BS transmits another packet using a mapping rule stored by the target BS prior to the handover instead of the mapping rule transferred from the BS apparatus.
In analogous art, Centonza teaches wherein, when completion of transmission of the packet at the converted dedicated radio section QoS level and completion of the handover are identified, the target BS transmits another packet using a mapping rule stored by the target BS prior to the handover instead of the mapping rule transferred from the BS apparatus (FIG. 18 steps 10, 11, 14, 16, 17 and ¶ [0141] disclose that after transmission and completion of handover are identified (i.e., path switch a step 16), the UE and t-gNB stop using the old QoS flow to DRB mapping (i.e. mapping rule transferred from the source BS) and instead use the new QoS flow to DRB mapping (i.e. mapping rule stored by the target BS); ¶ [0121] discloses that the new QoS flow to DRB mapping can be locally configured in the t-gNB.(i.e. stored prior to the handover)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rastogi, Wu, LI and Centonza to implement the further teachings of Centonza.  One would have been motivated to 

Regarding claim 13, Rastogi does not teach further comprising a handover controller configured to cause packet number information for a service flow to be transmitted to a target BS during a handover of the terminal to the target BS, wherein the target BS maintains a packet number sequence for the service flow based on the packet number information when a packet of the terminal forwarded from the BS apparatus during the handover is transmitted at a converted dedicated radio section QoS level which is different from that of the BS apparatus.
In analogous art, Centonza teaches further comprising a handover controller configured to cause packet number information for a service flow to be transmitted to a target BS during a handover of the terminal to the target BS (¶¶ [0122] – [0125] discusses handling of PDCP SNs/sequence numbers (i.e. packet number information) allocated by the s-gNB to Qos flows (i.e. each service flow) during the handover process of the terminal to the t-gNB).
Examiner notes that “wherein the target BS maintains a packet number sequence for the service flow based on the packet number information when a packet of the terminal forwarded from the BS apparatus during the handover is transmitted at a converted dedicated radio section QoS level which is different from that of the BS apparatus” recites actions performed by the target BS, which is a different BS than the BS apparatus of claim 1, from which claim 13 depends. 
According to MPEP 2111.04 I., "wherein" clauses may raise a question as to the limiting effect of claim language.  Claim scope is not limited by claim language that does not limit a claim to a particular structure.  As applied to claim 13, the wherein clause recited above does not affect the structural configuration or functionality of the claimed BS apparatus of claim 1 
However, to foster compact prosecution, Centonza discloses wherein the target BS maintains a packet number sequence for the service flow based on the packet number information when a packet of the terminal forwarded from the BS apparatus during the handover is transmitted at a converted dedicated radio section QoS level which is different from that of the BS apparatus (¶¶ [0125] -  [0126] disclose that the t-gNB applies the old QoS flow to DRB mapping and PDCP sequence numbering (i.e. s-gNB sequence numbering) until synchronization of transmission status and retransmission of PDCP PDUs is finalized (i.e. when transmission of packets forwarded from s-gNB is finalized).  After that, when the terminal is handed over to the t-gNB, the t-gNB configuration applies.  Thus, prior to completion of handover, the target BS maintains a packet number sequence for the service flow based on packet number information from the source BS when terminal packets forwarded from the source BS during the handover are transmitted based on the source BS’s QoS to DRB mapping, which is different from the target BS’s Qos to DRB mapping).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rastogi, Wu, and LI to implement the teachings of Centonza.  One would have been motivated to do so in order to ensure that packets are treated in a manner that prevents decreases in system throughput during the handover.  (Centonza ¶ [0097])

Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth for claim 10.

Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth for claim 11.

Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth for claim 12.

Claims 19 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Centonza, in view of Rastogi, in view of Wu, and further in view of LI.
	Regarding claim 19, Centonza teaches a method of controlling a quality of service (QoS) in a radio section to a terminal, the method comprising: storing, by a first base station BS, a first mapping rule (¶ [0122] old QoS flow to DRB mapping applied by s-gNB); storing, by a second BS, a second mapping rule (¶ [0122] new QoS flow to DRB mapping created by t-gNB).
	Centonza does not explicitly teach that the first mapping rule includes at least one first dedicated radio section QoS parameter mapped to at least one QoS parameter applied to at least one service flow by a core network; the second mapping rule includes at least one second dedicated radio section QoS parameter mapped to the at least one QoS parameter applied to the at least one service flow by the core network;
 identifying, by the first BS and based on the first mapping rule, a particular first dedicated radio section QoS parameter of the at least one first dedicated radio section QoS parameter mapped to a first QoS parameter of the at least one QoS parameter, the first QoS parameter being applied to a first service flow for a terminal communicating with the first BS; and transmitting, by the first BS, a first packet of the first service flow to the terminal based on the particular first dedicated radio section QoS parameter.
	In analogous art, Rastogi teaches that the mapping rules can include at least one first and second dedicated radio section QoS parameters, respectively mapped to at least one QoS parameter applied to at least one service flow by a core network (¶ [0013] The core network responds by changing the communication parameters of data bearers and/or service data flows between the core network and the RAN. Communication parameters may include (QoS) parameters, mappings of service data flows . . .); identifying, by the first BS and based on the first mapping rule, a particular first dedicated radio section QoS parameter of the at least one first dedicated radio section QoS parameter mapped to a first QoS parameter of the at least one QoS parameter (FIG. 1; ¶¶ [0021] – [0024], [0029] – [0036] disclose that each bearer 114 of FIG. 1 has different QoS attributes and the SDFs 116 are mapped to data bearers by QoS policies and traffic flow templates).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Centonza to implement the teachings of Rastogi.  One would have been motivated to do so in order to manage QoS parameters of bearers in the core and access networks due to changing conditions in a manner that improves overall performance of the network (Rastogi ¶ [0013])
	Rastogi does not explicitly teach the first QoS parameter being applied to a first service flow for a terminal communicating with the first BS; and transmitting, by the first BS, a first packet of the first service flow to the terminal packet based on the particular first dedicated radio section QoS parameter, wherein, when a single QoS parameter is applied to one service flow, a dedicated radio section QoS parameter is mapped to each QoS of content included in the one service flow in the mapping rule.
the first QoS parameter being applied to a first service flow for a terminal communicating with the first BS (¶ [0005] discloses that the RAN  establishes one or more data radio bearers (DRB) for each PDU session of a terminal and that one DRB includes one or more QoS flows; each QoS flow corresponding to one or more packet filters); and transmitting, by the first BS, a first packet of the first service flow to the terminal packet based on the particular first dedicated radio section QoS parameter (¶¶ [0017], [0035], [0057] A NAS (non-access stratum) of the terminal and a UPF (user plane function) on the network side map the uplink/downlink data packet to a QoS flow based on a packet filter (packet filter); and an AS (access stratum) of the terminal and a RAN/AN associate an uplink/downlink QoS flow with a DRB.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Centonza and Rastogi to apply an appropriate QoS parameter to a service flow for a packet to be transmitted to a terminal as taught by Wu.  One would have been motivated to do so in order to minimize packet loss, thereby increasing quality of experience for a user (Wu ¶ [0007])
The combination of Centonza, Rastogi and Wu do not teach when a single QoS parameter is applied to one service flow, a dedicated radio section QoS parameter is mapped to each QoS of content included in the one service flow in the mapping rule.
In analogous art, LI teaches when a single QoS parameter is applied to one service flow, a dedicated radio section QoS parameter is mapped to each QoS of content included in the one service flow in the mapping rule (¶ [0086] when it is ensured that the RAN satisfies QoS of a service flow, the RAN may flexibly implement mapping of the service flow to a bearer based on a QoS parameter of the service flow and an RRM policy of the RAN. . .  1:n mapping of a service flow to a bearer, where n is an integer greater than 1. . . different data packets of one IP flow may have different QoS requirements based on a content type. For 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rastogi and Wu to implement the teachings of LI.  One would have been motivated to do so in order to provide services of different types having more diversified QoS requirements due to rapid development of wireless communication technologies supporting higher rate experience and larger bandwidths, thereby increasing user’s quality of experience. (LI ¶ [0004])

	Regarding claim 20, the combination of Centonza, Rastogi, Wu and LI, specifically Centonza, teaches during a handover of the terminal from the first BS to the second BS, transmitting by the first BS, a second packet of the first service flow and the information regarding the particular first dedicated radio section QoS level to the second BS, the second BS transmitting the second packet based on the particular first dedicated radio section QoS parameter (FIG. 18, steps 14, 17; ¶¶ [0124]-[0126] disclose that the target base station (i.e. second BS) applies the old QoS flow to DRB mapping (i.e. information regarding the particular first dedicated radio section QoS level) to the transmission of PDUs (i.e. second packet of fist service flow) to the UE until synchronization of transmission status is finalized); and after the handover of the terminal from the first BS to the second BS, identifying, by the second BS and based on the second mapping rule, a particular second dedicated radio section QoS parameter of the at least one second dedicated radio section QoS parameter mapped to a second QoS parameter of the at least one QoS parameter, the second QoS parameter being applied to a second service flow for the terminal, the second BS transmitting a packet of the second service flow based on the particular second dedicated radio section QoS parameter (FIG. 18, steps 10, 11, 14, 16, 17; ¶¶ [0124]-[0126], [0141] After handover of the terminal and synchronization of transmission is finalized, .

	Regarding claim 21, the combination of Centonza, Rastogi, Wu and LI, specifically Centonza teaches wherein the first mapping rule and the second mapping rule differently map the at least one QoS parameter to, respectively, the at least one first dedicated radio section QoS parameter and the at least one first dedicated radio section QoS parameter (¶¶ [0125], [0126] disclose old mapping (i.e. first mapping rule) applied by the target base during handover and then new mapping (i.e. second mapping rule) applied by the target base station for transmitting packets after handover is complete.  Therefore, the first and second mapping rules differently map the at least first and second dedicated radio section QoS parameters.  Otherwise, there would be no need for the target base station to use new mapping after the handover if the mappings of the at least first and second dedicated radio section QoS parameters were not different).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Van der Velde et al. (US PG Pub 2019/0357075 A1) – discloses a method of managing a data flow in a wireless communication system that includes controlling a quality of service (QoS) flow to be transferred from a first data radio bearer (DRB) to a second DRB; and
Zeng et al. (EP3461209 A1) – discloses a QoS control method and device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413